Citation Nr: 0909151	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-04 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the cervical 
spine, claimed to be the result of VA medical treatment 
rendered in February 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1975 
to September 1979.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, that denied the 
Veteran's claim of entitlement to benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability of 
the cervical spine, claimed as a result of VA treatment 
rendered in February 2003.  The Board remanded the case for 
additional development in May 2006 and in December 2007.  The 
case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

This appeal has been remanded twice for the same 
development-that is, obtaining the Veteran's informed 
consent forms with respect to his February 2003 surgery-that 
has not been completed by the AMC/RO.  If remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998) (a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions).  Since the development sought by the 
Board in this case has not been properly completed, another 
remand is now required.  38 C.F.R. § 19.9 (2008) (if any 
action is essential for a proper appellate decision, a 
Veterans Law Judge shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken).  

The Veteran is challenging whether informed consent was 
obtained for the surgery performed in February 2003, whether 
the Veteran's course of treatment was careless, negligent, 
lacking in proper skill or reflective or error in judgment or 
similar incidents of fault on the part of VA in furnishing 
hospital care, medical and/or surgical treatment, or 
examination, and whether any disability was the result of an 
event not reasonably foreseeable.  But the complete records 
with respect to that February 2003 surgery are not associated 
with the claims folder.  In particular, while there is a 
computerized note that the Veteran signed an informed consent 
form, no such form appears in the claims folder. 

In the December 2007 Remand, the Board instructed the AMC/RO 
to obtain all original records relating to the February 2003 
surgery-including all handwritten records.  Specifically, 
not just the electronic medical records were to be obtained, 
but also the actual, original informed consent forms, nurses' 
notes, progress notes, doctors' notes and orders, imaging 
reports, input/output flow sheets, anesthesia flow sheets and 
all other handwritten information (or else complete and 
legible copies of those records).  The Board's instructions 
also provided that to the extent there was an attempt made 
that was unsuccessful, the AMC/RO was instructed to:  
(1) document what attempts had been made to obtain them; and 
(2) notify the Veteran and his representative of the negative 
results, so they could be given an opportunity to obtain 
them.  38 C.F.R. § 3.159(e)(1).  

Instead, the claims folder contains only computerized notes 
from the surgery that does not include the actual, original 
informed consent forms, nurses' notes, progress notes, 
doctors' notes and orders, imaging reports, input/output flow 
sheets, anesthesia flow sheets or any other handwritten 
information.  In addition, there is no documentation as to 
what attempts were made to obtain those records.  Finally, 
the Veteran was not notified of what records had not been 
obtained, what efforts had been made to obtain the records, 
and that he is responsible to substantiate his claim.  

VA medical treatment records are deemed to be within the 
control of VA and should have been included in the record, as 
they may be determinative of the claim.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  VA is required to make as many 
requests as are necessary to obtain relevant records from a 
VA medical facility.  38 C.F.R. § 159(c)(2).  VA may end its 
efforts to obtain such records only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
the records would be futile, for example, when VA is advised 
that the records do not exist or that the custodian does not 
have them.  Id.  Then, VA must provide the Veteran and his 
representative with: notice of what documents VA was unable 
to obtain; an explanation of the efforts VA made to obtain 
them; a description of any further action VA will take 
regarding the claim; and notice that the Veteran is 
ultimately responsible for providing the evidence.  38 C.F.R. 
§ 159(e)(1).  

As a result, a remand is necessary to obtain the complete 
records from the February 2003 surgery, and if any records 
are not available, a report must be written by the AMC/RO 
documenting the attempts made to obtain those documents and 
notice must be given to the Veteran and his representative 
that complies with 38 C.F.R. § 3.159(e)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The complete original clinical records 
associated with the February 2003 sinus 
procedure (or else complete and legible 
copies of those records) should be 
obtained and associated with the claims 
file.  This should include not just the 
electronic medical records, but also: 
(a) the actual original informed consent 
forms;
(b) nurses' notes;
(c) progress notes;
(d) doctors' notes and orders; 
(e) imaging reports;
(f) input/output flow sheets;
(g) anesthesia flow sheets; and 
(h) all other handwritten information.  

2.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain a written 
report documenting the attempts made.  The 
appellant and his representative should 
also be informed of the negative results 
pursuant to 38 C.F.R. § 3.159(e)(1).  

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




